Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 01/24/2022.
2.	The instant application is a national stage entry of PCT/EP2017/059070, International Filing Date: 04/14/2017, claims foreign priority to 1653381, filed 04/15/2016 in FRANCE.

Claim status
3.	In the claim listing of 1/24/22 claims 1-4 and 6-14 are pending in this application. Claims 1-4 and 6-10 are amended. New claims 11-14 are added. Claim 5 is canceled. The claim amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support in the instant specification (Remarks, pg. 8). 

Abstract Objection withdrawn
4.	The previous objection to the abstract has been withdrawn in view of deleting the recitations of Method and system for recovering products from emulsion and “Fig. 2”. No new matter has been introduced by the amendment. 
Specification Objection withdrawn
5.	The previous objection to the specification has been withdrawn in view providing the “Brief Description  of the Drawings” header at page 3, between lines 9 and 10 . No new matter has been introduced by the amendment. 
Withdrawn Rejections and Response to the Remarks
6.	All pending rejections on the record have been withdrawn in view amendments to claim 1 and persuasive arguments made by the applicant that Chiu does not disclose or suggest tagging at least some of the classified drops based on the class of the drop and Instead, in Chiu, the volume of the droplet (which may be assimilated to the at least one physical parameter) is measured after the samples have already been labeled. The label in Chiu is then already present during the measuring step and for the reasons disclosed in the remarks section (pgs. 9-11).

Examiner’s comment
7.	Claims 1-4 and 6-14 have been renumbered as claims 1-13 and presented in the same order as presented by the applicant.

Conclusion
8.	Claims 1-4 and 6-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634